Application to compel Guaranty Trust Company of Hew York to render and settle an account of its proceedings from April 18, 1935, to date, as substituted trustee of an express trust created by indenture dated July 25, 1929, between Jean Ferris as settlor and Guaranty Executor and Trustee Company, Limited, as trustee, as amended by indenture dated July 27, 1931, between said settlor and trustee, and to pay over to said infants on such accounting any income of said trust then payable to them.
Order so far as appealed from unanimously reversed, without costs, and petitioners’ application for present payment of income should be held in abeyance pending interim or final judicial settlement of the trustee’s account after proper notice to and service upon all persons interested in the subject matter and the relief demanded pursuant to sections 1308 and 1309 of the Civil Practice Act. Ho opinion. Settle order on notice. Present — Martin, P. J., Townley, Glennon, Untermyer and Dore, JJ.